Christine H. Chung, PLLC



September 25, 2020

To Be Filed Under Seal Pursuant
to Court Order of September 23, 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       On behalf of Victor Mones Coro, we write pursuant to the procedure the Court
outlined at the September 23, 2020 status conference. During that conference, the
Court afforded defendants the opportunity to make motions or objections, under seal
in the first instance, to the letters the government submitted under seal (two on
September 22 and one on September 23, collectively, the “Letters”).

      The government has stated that the question of sealing may be resolved given
the scheduled presentment of Mr. Marin today. Gov’t Sealed Ltr. at 1-2 (Sept. 23,
2020); Telephonic Conf. Tr (“Conf. Tr.”) at 18:8-12 (Sept. 23, 2020). It also seems,
from the government’s Letters and other information, that the situation in the
Southern District of Florida is fluid. Government agents executed a search at Mr.
Marin’s aviation company this week, and there is attention in the South Florida
private aviation community to that event.

       Because the government did not redact its Letters and provided defense
counsel with updated information last night, and in light of the likelihood of further
updates later today (or as soon as presentment is held), we think it is logical to defer
slightly the making of any applications or motions to next week, if that timing is
acceptable to the Court. We will continue to act promptly. In the meantime, we
consent to continued sealing of the Letters and this letter.

      The government’s submission of September 23 does not change our objection
to the delay in Mr. Marin’s presentment. The public has an interest in speedy
presentment, and being quarantined in federal prison, even assuming Mr. Marin has
tested positive for COVID-19, is not a reason for a week-long delay. Prisoners in
quarantine across the country are routinely presented and arraigned telephonically.
Our information is the same as that stated in note 1 of the government’s sealed letter
Honorable Alvin K. Hellerstein                                             September 25, 2020


of September 23, 2020—i.e., that Mr. Marin contracted and recovered from COVID-
19 before his arrest on September 19, 2020—and the government acknowledges that
Mr. Marin may have given conflicting accounts of his condition and testing history.
See Gov’t Sealed Ltr. at 1 & n.1 (Sept. 23, 2020).

       Finally, the government confirmed last evening that Mr. Marin’s quarantine
is the sole reason presentment is delayed. Thus, the government’s views in the
Letters that “it is possible” that Mr. Marin would seek confidentiality due to safety
concerns, Gov’t Sealed Ltr. at 1 (Sept. 22, 2020), and that it “anticipate[d] that Marin
may have safety concerns” Gov’t Ex Parte Ltr. at 1 (Sept. 22, 2020), have apparently
not been borne out and should not impact a speedy and public presentment.

      We appreciate that the Court stated at the September 23 conference that the
Court planned to docket the Letters (and presumably also letters submitted by the
defense), noting “sealed” submissions, and with the sealing itself supported by
reasons stated on the record at the status conference. Conf. Tr. at 7:8-9, 20:19-22.
While the docket entries have not yet appeared on ECF, perhaps in anticipation of
the Court’s receipt of defense letters, we respectfully request that the exchange be
promptly docketed.1

Respectfully,




Christine H. Chung                                   Faith E. Gay
CHRISTINE H. CHUNG, PLLC                             Jordan L. Weatherwax
14 Murray Street, #236                               SELENDY & GAY PLLC
New York, New York 10007                             1290 Avenue of the Americas
Telephone: 917-685-0423                              New York, New York 10104
christine@thechunglawoffice.com                      Telephone: 212-390-9000
                                                     fgay@selendygay.com
                                                     jweatherwax@selendygay.com


cc:    AUSA Amanda L. Houle
       AUSA Samuel Adelsberg

1  See In re Herald Co., 734 F.2d 93, 102 & n.7 (2d Cir. 1984) (there should be
“contemporaneous,” usually same-day notation in the docket that courtroom closure has been
sought or has occurred absent “extraordinary situations” supported by findings also promptly
docketed); United States v. Haller, 837 F.2d 84, 87 (2d Cir. 1988) (fact that sealing of portion
of a plea agreement had been ordered “must be docketed,” absent “extraordinary situations”
even if reasons are sealed (quoting Herald, 734 F.2d at n.7)).



                                               2
